DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
Claims 21-34 are pending in this application. At least the independent claim(s) has been amended to change the scope of the claimed invention.

Response to Arguments
With respect to the claim interpretation under 35 USC 112, sixth paragraph, Applicant asserts that the amendment makes the means-plus-function interpretation inappropriate. Examiner respectfully disagrees. The limitation is still drafted as a generic placeholder (“navigation module”) coupled with functional language (“to determine a precise location of the individual rows of planted crops”), without a structural modifier. The amendment has added a communicatively coupled element (“at least one navigation sensor”) but this peripheral element does not serve as structure for the navigation module itself. Examiner verified Applicant’s referral to application # 13/837786. In that case, the amendment removed the means-plus-function interpretation because the functional language was deleted from the limitation, not because this language was added.
Additionally, Examiner maintains that “a plant protective chemical application spray module configured to apply herbicide…” invokes means-plus-function interpretation, because “spray” is not structure. “Spray” is either a liquid that has been sprayed (noun) or the act of spraying (verb). Neither of these is a structural modifier that would define the module. If applicant intended for the amendment to read “sprayer” (which would be a structural modifier), then correction to that effect is recommended; however, Applicant should note that “a sprayer” is currently recited as a narrowing limitation in claim 27.
With respect to the rejections under 35 USC 112, second paragraph:
The rejection of claim 21 is maintained, since the claim interpretation under 35 USC 112, sixth paragraph is maintained (as explained above). Accordingly, the rejection of claims 21-34 under 35 USC 112, second paragraph is maintained.
The additional rejection of claim 23-26 is withdrawn. Applicant’s agreement of Examiner’s interpretation (see page 7 of remarks) clarifies the claim scope. (Note that claims 23-26 remain rejected under 35 USC 112, second paragraph by their dependence on claim 21.)
The additional rejections of claims 26 and 34 are withdrawn in response to Applicant’s clarifying amendment. (Note that claims 26 and 34 remain rejected under 35 USC 112, second paragraph by their dependence on claim 21.)
With respect to the rejection under 35 USC 103, Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that “The cited references of Koselka, Rocks, Anderson, and, Lempa, whether considered alone or in combination, fail to disclose or suggest ‘wherein the self-direction program is configured to be managed and selectively overridden by a user via at least one of a smartphone, tablet or interface on based station or personal computer,’” (page 8 of remarks). Examiner disagrees. This feature can be found in both Rocks and Anderson and would be obvious for safety reasons. See updated claim mapping in the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a navigation module” in claim 1 and “a plant protective chemical application spray module” in claims 28 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically: “a plant protective chemical application spray module” corresponds to “fertilization module” 132 shown in Fig. 7 which is understood to be some form of mechanical implement attached to the platform.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, claim limitation “navigation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, navigation module (118) is only disclosed in terms of functional language in [0068], [0072], and [0102] of the specification (as published in U.S. PG Pub 2019/0075706 A1). These paragraphs disclose that the navigation module (1) receives field orientation information (function), (2) detects obstacles (function) (see [0068]), (3) communicates with the microprocessor (function) (see [0072]), and (4) registers refilling stations (function) (see [0102]). Receiving data and communicating with the microprocessor implies that the “navigation module” corresponds to communication equipment or general inputs and outputs of data flow – perhaps a transceiver, I/O interface, or a network bus); however, none of these would perform the other two disclosed functions. Detecting obstacles implies a sensor or software executed by a processor; however, sensors would not perform all the disclosed functions and both sensors and a processor are recited as separate elements in the claims. Registering refilling stations implies some form of memory; however, memory would not be able to perform the other disclosed functions. While it is clear that the “navigation module” is carried by the autonomous platform, Examiner can only guess what the actual structure is intended to be and no single piece of equipment can be envisaged that would perform all of the functionality disclosed for this module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 22-34 are rejected for the same reason by their dependence on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29 and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koselka et al. (US 2006/0213167 A1) in view of Rocks (US 5974348) and Anderson (US 2010/0094499 A1).
Regarding claim 21, Koselka teaches an autonomous vehicle platform system for selectively applying [a substance] (at least [0013], [0016], [0050]) in an agricultural field planted with rows of an annual crop ([0110]: crops are typically planted in parallel rows), the autonomous vehicle platform system comprising: 
one or more unmanned, autonomous vehicle platforms ([0070-72]: multiple robot system), wherein each autonomous vehicle platform comprises:
a base operably coupled to a plurality of ground engaging wheels or tracks (Figs. 1-2), the base having a width so dimensioned as to be insertable through the space defined between two adjacent rows of the annual crop ([0071]: “each robot can be designed and sized appropriately for its individual task”; [0110]: a harvester robot operates from a position “next to the plant”; [0061], [0065], [0067]: robot(s) may be adapted for a variety of farming scenarios including at least vines growing on trellises, tomato plants, and orange trees), 
a navigation module carried by the base, the navigation module communicatively coupled to at least one navigation sensor to determine a precise location of the individual rows of planted crops ([0077], [0129-130] for mapping plant locations (e.g. GPS coordinates) using sensors; see [0079], [0083], [0123] for enablement of “precision farming”), and
a microprocessor in communication with the navigation module, the microprocessor programmed with a self-direction program to autonomously navigate the autonomous vehicle platform within the space between two adjacent rows of the annual crop ([0109]: internal computer and electronics may navigate the scout through the field), while selectively applying [a substance] within the agricultural field ([0013], [0016], [0050]).  
Koselka explicitly teaches that the robot may perform a “spraying” operation ([0013], [0016], [0050], etc.) and may also detect disease and insect/mite/pest infestation ([0012], [0048]) but only ever discloses pesticide as a substance applied by a farmer ([0076], [0096]). That is, Koselka does not explicitly disclose that the robot sprays “at least one of herbicide, pesticide or fungicide”. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka (if not already inherent) to spray at least one of herbicide, pesticide or fungicide in order to automatically perform this task for the farmer.
Koselka teaches that crops are typically planted in rows ([0110]: crops are typically planted in parallel rows), and that “vine rows are generally 3 or 4 meters across” ([0061]) but Koselka does not provide an explicit example of rows that are “spaced not more than thirty-six inches apart”. Additionally, Koselka is silent regarding the dimensions of its robot and merely states that robot(s) “can be designed and sized appropriately for its individual task” (Koselka [0071]). Hence it is not clear if the robot of Koselka would navigate through rows “with a nominal spacing between respective sides of the base and the rows of the annual crops of not more than five inches when the autonomous vehicle platform is centered between the two adjacent rows of annual crops”. However, Rocks teaches a similar autonomous agricultural robot which is 34 inches wide overall (col. 7, lns. 4-5) and configured to straddle crop rows (col. 6, ln. 55-56). Rocks suggests that “a different configuration can be assembled which is narrow enough to go between 36” rows”. In this case, instead of straddling the crops, “the row being worked is beside the path of the robot” (col. 7, lns. 10-15). Rocks continues by teaching that “the present invention is not limited by these specific cart dimensions. Any cart dimension and orientation can be used depending upon the specific gardening application, i.e., layout of rows, crop height, agriculture operation to be performed.” This teaching is similar to that disclosed by Koselka [0071] and further demonstrates that changing the size of agricultural robots, such as these, is a matter of market forces and design choice. Therefore, Examiner must conclude that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot(s) of Koselka (if necessary) for use in a field with crops planted in rows spaced no more than 36 inches apart and navigating the robot through rows such that a nominal spacing between respective sides of the base and the rows of the annual crops of not more than five inches when the autonomous vehicle platform is centered between the two adjacent rows of annual crops because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner – namely, performing precision agricultural operations by an appropriately sized agricultural robot (see Koselka [0079], [0083], [0123] and Rocks col. 5, lns. 28-36). 
Koselka also teaches using multiple robots in cooperation, but does not explicitly disclose “avoid obstacles, including other autonomous vehicle platforms”. However, Anderson teaches coordination of multiple agricultural vehicles to perform a task where the vehicles are configured with obstacle detection and avoidance, particularly to avoid each other ([0044]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka to configure the robotic platforms to avoid obstacles, including other robotic platforms, as taught by Anderson in order to prevent damage to the robotic platforms.
Finally, Koselka does not disclose that its self-direction program “is configured to be managed and selectively overridden by a user via at least one of a smartphone, table or interface on base station or personal computer.” However, both Rocks and Anderson also teach this limitation (Rocks: col. 8, ln. 63 – col. 18 regarding the remote computer 370 which can be used to convey operations to the robot; col. 15, lns. 3-12 regarding emergency remote control of the robot by an operator; additionally or alternatively Anderson: [0045] and [0051] regarding remote operation of the vehicle(s) by an operator via a wireless remote controller; [0158] regarding assigning machine behaviors by an operator using a computer). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka to manage and selectively override the self-direction program via a remote computer/controller as taught by Rocks and/or Anderson in order to improve safety (Rocks col. 15, lns. 3-12) and because all elements were known in the prior art and could have been combined by known methods with no change in their respective functions and the results would have been predictable, i.e. remotely operating the robot (see e.g. Anderson [0028], [0045]).
Regarding claim 22, modified Koselka teaches the autonomous vehicle platform system of claim 21, and Koselka also teaches a sensor configured to characterize plant conditions to detect which of the planted annual crops are in need of pesticide and/or fungicide ([0012], [0048]).  
Regarding claim 23, modified Koselka teaches the autonomous vehicle platform system of claim 22, and Koselka also teaches that the sensor is an optical sensor (Fig. 1: “hand with stereo cameras”, “stereo cameras around robot body”; [0077]).  
Regarding claim 24, modified Koselka teaches the autonomous vehicle platform system of claim 22, and Koselka also teaches that the sensor is mounted on one of a robotic arm, fixed mast, or extendable mast (Fig. 1: “hand with stereo cameras”).  
Regarding claim 25, modified Koselka teaches the autonomous vehicle platform system of claim 24, and Koselka also teaches that the sensor is configured to enable access to plant material above the autonomous vehicle platform (Fig. 1: arms reach above robot platform).  
Regarding claim 26, modified Koselka teaches the autonomous vehicle platform system of claim 22, and Koselka also teaches the microprocessor in communication with the sensor, configured to create a map of crop health of the agricultural field ([0045], [0049] of Koselka).  
Regarding claim 27, modified Koselka teaches the autonomous vehicle platform system of claim 21, and Koselka also teaches a sprayer configured to apply the pesticide and/or fungicide mounted on a robotic arm ([0016]: an arm may be coupled with an implement configured to spray).  As explained in the rejection of claim 21, Koselka explicitly teaches that the robot may perform a “spraying” operation ([0013], [0016], [0050], etc.) and may also detect disease and insect/mite/pest infestation ([0012], [0048]) but only ever discloses pesticide as a substance applied by a farmer ([0076], [0096]). That is, Koselka does not explicitly disclose that the sprayer is “configured to apply the pesticide and/or fungicide”. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka (if not already inherent) to spray the pesticide or fungicide in order to automatically perform this task for the farmer.
Regarding claim 28, modified Koselka teaches the autonomous vehicle platform system of claim 21, and Koselka, as modified, also teaches a plant protective chemical application spray module configured to apply pesticide and/or the fungicide directly to the planted annual crops (Koselka, as modified, teaches using the robot for spraying pesticide and/or fungicide (see rejection of claim 21) and that the robot is able to harvest crops directly from the plants and directly manipulate vines along a trellis ([0013], [0016], [0079], [0089], [0110]). Therefore it is clear that the robot is configured such that the implements (including the sprayer) reach and may operate “directly” on the plants).
Regarding claim 29, modified Koselka teaches the autonomous vehicle platform system of claim 21, and Koselka, as modified, also teaches one or more onboard cameras (Fig. 1: “hand with stereo cameras”, “stereo cameras around robot body”) configured to detect obstacles (see rejection of claim 21 for cited and incorporated portions of Anderson), such as rocks (“rocks” not required by claim construction), and other features of the field, including weeds ([0012]: cameras may be used to identify and locate weeds around plants).  
Regarding claim 32, modified Koselka teaches the autonomous vehicle platform system of claim 21, and Koselka, as modified, also teaches that the self-direction program of each autonomous vehicle platform is configured to autonomously navigate each autonomous vehicle platform while selectively applying at least one of herbicide, pesticide or fungicide (see rejection of claim 21) based in part on received field orientation information ([0021]: use of the map the determine direction for the robot to locate itself to perform an agricultural function; Examiner considers this to read on “field orientation information”) and detected obstacles (see rejection of claim 21 for cited and incorporated portions of Anderson).  
Regarding claim 31, modified Koselka teaches the autonomous vehicle platform system of claim 21, and Koselka also teaches that each autonomous vehicle platform includes a user interface configured to transmit ([0104]: the communications device may be utilized to couple with a server in order to transmit map of the fruit in a field; any interface that transmits may be considered to read on “user interface configured to transmit”) and also teaches that data is useful to a user of the autonomous vehicle platform ([0045]: sensor data may be stored in a database for later retrieval, analysis and use by the famer(s); [0051]: the collection of this data is useful to farmers; [0076], [0096]). Although Koselka discloses communication/interfacing with other robots and/or a server, and a database that the farmer uses to make decisions, Koselka does not explicitly teach a user interface that transmits data “to a user”. However, Anderson also teaches transmitting data to a user via a user interface ([0041]: if an obstacle is detected in the field, the operator may initiate a go around maneuver; [0045]: teleoperation via a wireless controller; [0051]: using a remote control in teleoperation mode) and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka to include a user interface in order to enable the user to access the transmitted data as intended.
Koselka also does not explicitly teach “further configured to receive command data from the user of the autonomous vehicle platform from a remote location for selectively overriding the self-direction program”. However, Koselka does teach that, in semi-autonomous embodiments, the user may be able to manually override the robot due to safety concerns or to position the system after completing motion in each row ([0117]) and Anderson also teaches initiating a go around maneuver to avoid a detected obstacle ([0041]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka to allow a user to override the self-direction program of the vehicle through a user interface from a remote location as taught in the alternative embodiment in order to improve safety or correct positioning of the robot (Koselka [0117]).
Regarding claim 33, modified Koselka teaches the autonomous vehicle platform system of claim 32, and Koselka, as modified, also teaches that the detected obstacles (see rejection of claim 21 for cited and incorporated portions of Anderson) can be communicated ([0104]: communication device to transmit information to another robot or server) but Koselka, as modified, does not teach “a user interface configured to transmit” detected obstacles to “a remote operator”. However, Anderson also teaches transmitting data to a user via a user interface ([0041]: if an obstacle is detected in the field, the operator may initiate a go around maneuver; [0045]: teleoperation via a wireless controller; [0051]: using a remote control in teleoperation mode) and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka to include a user interface in order to enable the user to access the transmitted data.
Regarding claim 34, modified Koselka teaches the autonomous vehicle platform system of claim 33, but Koselka does not teach that the self-direction program can be “selectively overridden remotely through the user interface” for each autonomous vehicle platform. However, Koselka does teach that, in semi-autonomous embodiments, the user may be able to manually override the robot due to safety concerns or to position the system after completing motion in each row ([0117]) and Anderson also teaches transmitting data to a user via a user interface ([0045]: teleoperation via a wireless controller; [0051]: using a remote control in teleoperation mode). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka to allow a user to override the self-direction program of the vehicle through a user interface from a remote location as taught in the alternative embodiment in order to improve safety or correct positioning of the robot (Koselka [0117]).  

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koselka et al. (US 2006/0213167 A1) in view of Rocks (US 5974348), Anderson (US 2010/0094499 A1), and Lempa, Jr. (US 4709505).
Regarding claim 30, modified Koselka teaches the autonomous vehicle platform system of claim 21, and Koselka also teaches a plant protective chemical application spray module (sprayer) and a machine vision system ([0012], [0043]) but Koselka does not explicitly disclose that the sprayer is “configured to apply herbicide” or that the herbicide is applied “to at least one of the area between the base of the planted crops within a row, within the space between two adjacent rows of the annual crop, or directly targeted at weeds”.  However, Lempa, Jr. teaches an apparatus for automatically spot spraying liquid herbicide onto individual plants such as weeds (col. 1, lns. 5-8). Given that Koselka does teach that the robotic platform may be used for weeding and spraying (at least [0016]) apparently as two distinct functions, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koselka to use the sprayer implement to spray an herbicide as taught by Lempa, Jr. in order to apply the herbicide where it is needed (lempa, Jr. col. 1, lns. 15-20, lns. 30-35; lns. 40-41) while eliminating herbicide waste and time consuming labor (Lempa, Jr. col. 1, lns. 63-64).

Terminal Disclaimer
The terminal disclaimer filed and approved 1/4/2021 is acknowledged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662